t. In anaction, inter alia, to recover dam*589ages for conversion, plaintiff appeals from a judgment of the Supreme Court, Kings County, dated June 11, 1976, which, after a nonjury trial, inter alia, (1) dismissed its cause of action for conversion and (2) vacated an order of attachment obtained against defendant Fun Tyme Packages, Inc. Judgment affirmed, with one bill of costs payable to respondent Brecker by plaintiff. On the record presented, we do not find any funds which would be the subject of an action for conversion. There was no contractual requirement for Fun Tyme to segregate plaintiff’s funds. There also was no fiduciary relationship between plaintiff and Fun Tyme which would give rise to such a requirement. Martuscello, J. P., Margett and O’Connor, JJ., concur.